Citation Nr: 0209239	
Decision Date: 08/06/02    Archive Date: 08/12/02

DOCKET NO.  98-09 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
left patellofemoral dysfunction.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel

INTRODUCTION

The veteran served on active duty from June 1966 to June 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of a July 1997 rating decision by the Louisville, 
Kentucky, Regional Office (RO) of the Department of Veterans 
Affairs (VA), that granted a 10 % rating after determining 
that there was clear and unmistakable error (CUE) in a 
September 1996 RO denial of a compensable rating for scars of 
the left knee, as residuals of a laceration injury and 
infection of the left knee.  A December 1997 rating confirmed 
and continued the 10 percent rating. 

The Board remanded the case in March 1999 for additional 
evidentiary development and to adjudicate the issue of 
service connection for left knee disability, other than the 
already service-connected scars.  An April 2000 rating 
decision granted service connection for left patellofemoral 
dysfunction which was assigned a 10 percent disability 
rating, under 38 C.F.R. § 4.71a, Diagnostic Codes 5299-5262.  

A February 2001 Board decision denied a rating in excess of 
10 percent for scars of the left knee as residuals of a 
laceration injury and infection.  At that time the Board 
remanded the issue of entitlement to a higher initial rating 
for left patellofemoral dysfunction pursuant to the holding 
in Manlincon v. West, 12 Vet. App. 238 (1999).  Subsequently, 
a September 2001 rating increased the 10 percent rating for 
that disorder to 20 percent, citing Diagnostic Code 5261.  


FINDINGS OF FACT

1.  All evidence and information necessary for an equitable 
disposition of the veteran's claim have been obtained.

2.  The veteran's left patellofemoral dysfunction is 
manifested by limitation of motion; any limitation of 
extension does not more nearly approximate limitation to 20 
degrees than limitation to 15 degrees, and the limitation of 
flexion does not more nearly approximate limitation to 15 
degrees than limitation to 30 degrees.


CONCLUSION OF LAW

An initial evaluation in excess of 20 percent for left 
patellofemoral dysfunction is not warranted.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.10, 4.14, 4.40, 4.45, 
4.71a, Diagnostic Codes 5257, 5258, 5260, 5261, 5262 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

During this appeal, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  In addition, regulations implementing the 
VCAA (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2001)), were published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  
The Board will assume for the purpose of this decision that 
the liberalizing provisions of the VCAA and the implementing 
regulations are applicable to the issue on appeal.  

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

The VCAA and the implementing regulations were in effect when 
the veteran's claim was most recently considered by the RO in 
the January 2002 supplemental statement of the case (SSOC).  
The record reflects that the veteran has been informed of the 
requirements for the benefits sought on appeal.  The RO has 
obtained the service medical records (SMRs), afforded him a 
videoconference hearing in October 1998, obtained VA 
outpatient treatment (VAOPT) records, and provided him with a 
current VA examination to determine the degree of severity of 
his left patellofemoral dysfunction.  At the October 1998 
videoconference the veteran testified that while he received 
Social Security Administration (SSA) disability benefits, his 
left knee had not been evaluated by SSA, it was not one of 
the disabilities considered in his SSA award, and SSA would 
not have any pertinent records (pages 8 and 9).  

Neither the veteran nor his representative has identified any 
additional evidence or information which could be obtained to 
substantiate the veteran's claim.  The Board is also unaware 
of any such outstanding evidence or information.  In sum, the 
facts relevant to this claim have been properly developed and 
no further action is required to comply with the provisions 
of the VCAA or the implementing regulations.  Accordingly, 
the Board will address the merits of the veteran's claim. 

Background

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2001) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disability.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to these disabilities.  

On VA examination in August 1996 there was no swelling or 
deformity of the left knee.  There was no instability.  
Lachman and McMurray's tests were negative.  Range of motion 
of the left knee was from zero degrees of extension to 140 
degrees of flexion.  A left knee X-ray was normal.  The 
diagnosis was a tender scar of the left knee with normal 
range of motion. 

At the October 1998 videoconference the veteran testified 
that he took Naprosyn for left knee pain (page 5 of the 
transcript).  Over the last four years he had sometimes worn 
a bandage, like a sleeve, on his left knee and walked with a 
limp (page 5).  He had left knee tenderness and, at least 
once a day, he had pain (page 6).  He received OPT either 
once every 6 months or once a year but no physician had ever 
stated that he had left knee arthritis or ligament damage 
(page 7).  

VAOPT records reflect that in February and March 1999 
attempts were made to treat the veteran's left knee by 
taping.  

On VA examination in June 1999 the veteran did not relate any 
history of inservice left knee irrigation, debridement or 
surgery.  He complained of left knee pain and intermittent 
left knee locking.  He had used a cane as an ambulatory aid 
since a 1991 left cerebrovascular accident (CVA).  He 
reported that his altered gait had worsened his left knee 
pain over the past 6 years.  His pain was worsened with 
walking and prolonged sitting.  He did not feel that there 
were any significant periods of flare-ups or joint disease.  
He noted an improvement in symptoms when using non-steroidal 
anti-inflammatory medication and with application of heat.  
He did not use a left knee brace.  

On physical examination there was no redness, swelling or 
significant atrophy of either lower extremity.  He had full 
range of motion of the left knee, from zero degrees of 
extension to 140 degrees of flexion.  He reported pain on all 
movement of the left knee, which was significantly worsened 
with full left knee extension.  The left thigh was 1/2 
centimeter (cm.) larger than the right and the left calf was 
1.5 cms. larger than the right.  There was no medial or 
lateral instability.  Drawer, Lachman, and McMurray's tests 
were negative.  The veteran reported significant pain with 
patellar grinding at the left patella.  Motor strength of the 
left lower extremity was 5/5 throughout.  Left patella and 
ankle jerks were 2+.  Non-weight-bearing X-rays revealed no 
degenerative joint disease (DJD) of the left knee.  The 
pertinent diagnosis was left patellofemoral dysfunction.  

On VA examination in August 2001 the veteran's claim file was 
available for review.  After the veteran's recent CVA he had 
made a reasonable recovery and only used a cane for security 
or walking on rough surfaces.  However, he sustained a head 
injury in 1999, after which he had a marked increase in 
right-sided weakness, similar to that which he had after his 
CVA and, this time, the weakness did not resolve.  The 
veteran believed that his right-side weakness led to 
increased reliance on his left lower extremity which, in 
turn, caused flare-ups of left knee symptoms.  These symptoms 
included pain, weakness and stiffness.  He denied having 
swelling, heat, redness, instability or giving-way.  He did 
have fatigability and decreased endurance for exercise for 
some time.  He had not had any particular treatment for his 
left knee.  There were periods of flare-ups due to walking, 
standing, and, particularly, climbing stairs.  When he had a 
flare-up or increased pain, he treated the leg by sitting 
with the leg elevated and by avoiding bending of the joint.  
He had never used orthotics on his left leg.  

On physical examination the veteran wore a right ankle/foot 
orthotic and used a cane which he held in his left hand to 
support his right lower extremity in stance.  Left knee 
extension was to zero degrees without complaints of pain.  He 
had 90 degrees of pain free flexion, with an additional range 
of 30 degrees of active motion with pain, and an additional 5 
degrees of passive motion with extreme pain.  He had 
increased reflexes in the right upper and lower extremities, 
compared to the left side.  There was increased pain on 
compression of the left patella.  With contraction of the 
quadriceps with resistance of patellar glide, there was 
increased pain.  There was no instability of the left knee.  
A left knee X-ray was negative.  The pertinent diagnoses were 
patellofemoral dysfunction and an exacerbation of left knee 
pain because of right weakness and incoordination, and the 
examiner felt that both were related to his service incurred 
knee trauma and that with a flare-up of left knee pain the 
veteran would be significantly impaired, because his left leg 
was his good leg and in terms of range of motion there was a 
loss of 50 percent.  Nonetheless, the extent of functional 
impairment from the left patellofemoral dysfunction was 
significantly less than the dysfunction related to the left 
CVA with right hemiparesis and sensory loss (of the right 
upper and lower extremities).  There was additional 
disability because of left knee pain which was exacerbated by 
the right-sided weakness.  

Analysis

Disability evaluations are determined by use of a schedule of 
ratings and are based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2001).  
The higher of two evaluations will be assigned if the 
disability more closely approximates the criteria for that 
rating.  Otherwise, the lower rating is assigned. 38 C.F.R. 
§ 4.7.  The evaluation of the same disability under various 
diagnoses is to be avoided.  38 C.F.R. § 4.14.  38 C.F.R. 
§ 4.14 does not preclude the assignment of separate 
evaluations for separate and distinct symptomatology where 
none of the symptomatology justifying an evaluation under one 
diagnostic code is duplicative of or overlapping with the 
symptomatology justifying an evaluation under another 
Diagnostic Code.  Esteban v. Brown, 6 Vet. App. 259, 262 
(1994).  It is for this reason that the 10 percent rating for 
a residual scar on the left knee is separately rated.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C. § 5107(b) (West Supp. 2001).

Normal range of motion of a knee is from 0 degrees of 
extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate 
II.  

Limitation of flexion of a leg warrants a noncompensable 
evaluation if flexion is limited to 60 degrees, a 10 percent 
evaluation if flexion is limited to 45 degrees, a 20 percent 
evaluation if flexion is limited to 30 degrees or a 30 
percent evaluation if flexion is limited to 15 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of extension of a leg warrants a noncompensable 
evaluation if extension is limited to 5 degrees, a 10 percent 
evaluation if extension is limited to 10 degrees, a 20 
percent evaluation if extension is limited to 15 degrees, a 
30 percent evaluation if extension is limited to 20 degrees, 
a 40 percent evaluation if extension is limited to 30 degrees 
or a 50 percent evaluation if extension is limited to 45 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. § 4.40.  

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.  

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.  

The medical evidence confirms that the veteran has limitation 
of motion of his left knee, to include limitation due to pain 
and increased limitation during flare-ups.  The greatest 
degree of functional impairment is demonstrated by the report 
of the veteran's most recent VA examination, the most 
thorough of the examinations of record.  However, at that 
examination the veteran had full, painless extension of his 
left knee and painless flexion of his left knee to 90 
degrees.  Although the veteran has increased functional 
impairment during flare-ups and possibly some impairment due 
to weakness, there is no appropriate basis for concluding 
that the limitation of motion more nearly approximates that 
required for a 30 percent rating under Diagnostic Code 5260 
or 5261, than that contemplated by a 20 percent rating under 
those Diagnostic Codes.  

The Board has also considered whether a higher evaluation or 
separate compensable evaluation is warranted under any other 
potentially applicable diagnostic code.  Although the veteran 
has complained of locking, there is no objective evidence of 
locking.  In addition, examinations have been negative for 
evidence of subluxation, laxity or instability.  Moreover, 
malunion of the tibia is not present.  Therefore, the Board 
has concluded that the disability does not warrant a higher 
evaluation or a separate compensable evaluation under any 
other diagnostic code.  38 C.F.R. § 4.71a, Diagnostic Codes 
5257, 5258, 5262. 

Consideration has been given to assigning a staged rating; 
however, at no time during the period in question has the 
disability warranted a higher rating.  See Fenderson v. West, 
12 Vet. App. 119 (1999).

In reaching this decision, the Board has determined that 
application of the evidentiary equipoise rule is not required 
in this case because the preponderance of the evidence is 
against the claim.  

Extra-schedular Consideration

The Board has also considered whether the case should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1).  

The record reflects that the veteran has not required 
frequent hospitalization for the left patellofemoral 
dysfunction and that the manifestations of the disability are 
those contemplated by the schedular criteria.  There simply 
is no indication in the record that the average industrial 
impairment resulting from the disability would be in excess 
of that contemplated by the schedular criteria.  Therefore, 
the Board has concluded that referral of the case for extra-
schedular consideration is not warranted. 


ORDER

An initial rating in excess of 20 percent for left 
patellofemoral dysfunction is denied.  



______________________________
Shane A. Durkin
Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

